Citation Nr: 1408926	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.


REMAND

Regarding his claimed hearing disabilities, during an April 2012 hearing before the Board, the Veteran asserted that he underwent a private examination in 2008.   Although private treatment records dated in July 2008 were previously associated with the record in 2010, an audiometric examination has not been obtained and associated with the record.  Moreover, the July 2008 private treatment record references such examination.  As the aforementioned private record is potentially relevant to the Veteran's claims for service connection, further development to obtain such record is in order.  38 C.F.R. § 3.159 (c)(1) (2013).   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must undertake all necessary development to obtain and associate with the record all outstanding records of pertinent medical treatment, to include any private treatment records dated from 2008 to the present identified by the Veteran.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran and his representative so notified. 

2.  The RO or the AMC should afford the Veteran an examination to determine the likelihood that any current hearing loss disability or tinnitus is due to or related to service.  The Veteran should be provided an audiological evaluation with appropriate testing.  The examiner should provide findings sufficient to determine whether the Veteran has a hearing loss disability in either ear and/or tinnitus.  For any such disability diagnosed, the examiner should provide a medical opinion as to whether it is at least as likely as not that such disability is related to (due to or aggravated by) any aspect of the Veteran's period of service. 	

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


